DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DOREEN FINCK,
                                Appellant,

                                    v.

                               DOUG FINCK,
                                 Appellee.

                              No. 4D19-1875

                         [December 17, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2017-DR-
008652-XXXX-MB.

  Elaine L. Thompson, Brandon, for appellant.

  Matthew S. Nugent, Esq. and Adam M. Zborowski, Esq. of Nugent
Zborowski, North Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.